MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                                       FILED
court except for the purpose of establishing                                       Nov 17 2020, 8:39 am

the defense of res judicata, collateral                                                CLERK
                                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                                     Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Offices, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         November 17, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of O.K. & B.K. (Minor Children)                          20A-JT-618
                                                         Appeal from the Steuben Circuit
and                                                      Court
                                                         The Honorable Allen N. Wheat,
T.A. (Mother),                                           Judge
Appellant-Respondent,                                    Trial Court Cause Nos.
                                                         76C01-1910-JT-187
        v.                                               76C01-1910-JT-188

Indiana Department of Child
Services,
Appellee-Petitioner.



Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020             Page 1 of 10
      Bradford, Chief Judge.



                                               Case Summary
[1]   T.A. (“Mother”) is the biological mother of B.K. and O.K. (collectively, “the

      Children”).1 The Department of Child Services (“DCS”) became involved with

      Mother and the Children due to concerns of domestic violence in the family’s

      home and drug use by Mother. On July 5, 2018, the Children were removed

      from Mother’s care and alleged to be children in need of services (“CHINS”).

      Mother subsequently admitted that the Children were CHINS and the juvenile

      court adjudged them as such. Following the CHINS adjudication, Mother was

      ordered to complete certain services, but failed to successfully do so. In light of

      Mother’s failure to successfully complete services, DCS eventually petitioned to

      terminate her parental rights to the Children. Following an evidentiary hearing,

      the juvenile court granted DCS’s termination petition. On appeal, Mother

      contends that DCS failed to make reasonable efforts to reunify the family, thus

      depriving her of due process. Concluding otherwise, we affirm.



                                Facts and Procedural History
[2]   Mother is the biological mother of O.K., who was born on January 12, 2006,

      and B.K., who was born on April 18, 2007. DCS became involved with




      1
          The Children’s biological father is deceased.


      Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 2 of 10
      Mother and the Children on July 5, 2018, after police responded to a domestic

      incident at the family’s residence and one of the Children claimed that Mother

      had used drugs in her presence. DCS removed the Children from Mother’s care

      and alleged the Children to be CHINS.


[3]   On September 19, 2018, Mother admitted that the Children were CHINS and

      acknowledged that she had “substance abuse issues and [a] dysfunctional

      family.” Ex. Vol. p. 37. The juvenile court, noting Mother’s admission,

      adjudged the Children to be CHINS and entered a dispositional decree. In its

      decree, the juvenile court ordered Mother, inter alia, to do the following:


              • contact the Family Case Manager (“FCM”) every week;

              • notify the FCM of any changes in address, household
                composition, employment, or telephone number within five
                days;

              • notify the FCM of an arrest or criminal charges for any
                household member within five days;

              • allow the FCM and other service providers to make
                announced and unannounced visits with the Children and to
                the family residence;

              • enroll in all programs recommended by DCS or service
                providers within a reasonable time;

              • participate in all recommended programs;

              • keep all appointments with DCS and service providers;

              • maintain safe and suitable housing and keep the family
                residence in a manner that is structurally sound, sanitary,
                clean from clutter and safe for the children;

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 3 of 10
              • secure and maintain a legal and stable source of income;

              • refrain from the use of alcohol or any illegal controlled
                substance;

              • obey the law;

              • complete a parenting assessment and follow all
                recommendations;

              • complete a substance-abuse assessment and follow all
                treatments and recommendations;

              • submit to random drug screens;

              • complete a psychological evaluation and complete any
                recommended services;

              • refrain from committing any acts of domestic violence;

              • do not allow Mother’s fiancée to have any contact with
                Mother or the Children; and

              • attend scheduled visits with the Children.


[4]   On June 25, 2019, the juvenile court approved a modified permanency plan for

      the Children. In its order, the juvenile court noted that the Children had

      engaged in individual therapy, had worked with a skills coach, and were

      progressing well. It noted that DCS had provided Mother with substance-abuse

      treatment; home-based services, including counseling and supervised visitation;

      and random drug screens. Mother, however, had displayed a lack of progress;

      had not complied with the case plans; was not fully engaged in services, many

      of which had been suspended; continued to test positive for illegal substances;

      and was not consistent with visitation with O.K. The juvenile court approved a

      Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 4 of 10
      plan for reunification with a concurrent plan for the termination of Mother’s

      parental rights and adoption.


[5]   On October 7, 2019, DCS filed petitions to terminate Mother’s parental rights

      to the Children. The juvenile court conducted an evidentiary hearing on

      January 28, 2020. During this hearing, DCS presented evidence outlining

      Mother’s failure to comply with services, remain drug free, and make any

      significant progress in improving her ability to provide the necessary care for

      the Children. Following the conclusion of the evidence, the juvenile court took

      the matter under advisement. On February 11, 2020, the juvenile court issued

      an order terminating Mother’s parental rights to the Children.



                                 Discussion and Decision
[6]   The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children. Bester v.

      Lake Cty. Office of Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). Although

      parental rights are of a constitutional dimension, the law allows for the

      termination of those rights when parents are unable or unwilling to meet their

      parental responsibilities. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001),

      trans. denied. Parental rights, therefore, are not absolute and must be

      subordinated to the best interests of the children. Id. Termination of parental

      rights is proper where the children’s emotional and physical development is

      threatened. Id. The juvenile court need not wait until the children are



      Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 5 of 10
      irreversibly harmed such that their physical, mental, and social development is

      permanently impaired before terminating the parent–child relationship. Id.


[7]   In challenging the termination of her parental rights, Mother does not challenge

      the juvenile court’s findings or conclusions thereon. Mother’s sole contention is

      that she “was denied due process of law where DCS failed to make reasonable

      efforts to reunify the family.” Appellant’s Br. p. 4.


              Due process protections bar state action that deprives a person of
              life, liberty, or property without a fair proceeding. It is
              unequivocal that the termination of a parent-child relationship by
              the State constitutes the deprivation of an important interest
              warranting deference and protection, and therefore when the
              State seeks to terminate the parent-child relationship, it must do
              so in a manner that meets the requirements of due process.


      In re G.P., 4 N.E.3d 1158, 1165 (Ind. 2014) (internal quotations omitted).


[8]   Mother acknowledges that she did not raise her due process argument to the

      juvenile court. It is axiomatic that an argument cannot be presented for the first

      time on appeal. Ind. Bureau of Motor Vehicles v. Gurtner, 27 N.E.3d 306, 311

      (Ind. Ct. App. 2015). “[A]ppellate review presupposes that a litigant’s

      arguments have been raised and considered in the trial court.” Plank v. Cmty.

      Hospitals of Ind., Inc., 981 N.E.2d 49, 53 (Ind. 2013). Thus, because Mother did

      not present her due process argument to the juvenile court, it is waived for

      purposes of appeal. See id.




      Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 6 of 10
[9]    Mother argues, however, that we should nevertheless consider her due process

       argument under the fundamental error doctrine.


                 The fundamental error doctrine is a narrow exception to the
                 waiver doctrine and applies to an error that was so egregious and
                 abhorrent to fundamental due process that the trial judge should
                 or should not have acted, irrespective of the parties’ failure to
                 object or otherwise preserve the error for appeal. For our court
                 to overturn a trial court ruling based on fundamental error, the
                 error must have been a clearly blatant violation of basic and
                 elementary principles, and the harm or potential for harm
                 therefrom must be substantial and appear clearly and
                 prospectively.


       N.C v. Ind. Dep’t of Child Servs., 56 N.E.3d 65, 69 (Ind. Ct. App. 2016) (citations

       and internal quotation marks omitted), trans. denied.


[10]   The Indiana Supreme Court has explained that “the process due in a

       termination of parental rights action turns on balancing three Mathews[2] factors:

       (1) the private interests affected by the proceeding; (2) the risk of error created

       by the State’s chosen procedure; and (3) the countervailing governmental

       interest supporting use of the challenged procedure.” In re K.D., 962 N.E.2d
1249, 1257 (Ind. 2012) (citing In re C.G., 954 N.E.2d 910, 917 (Ind. 2011)). As

       recognized in In re C.G., in termination cases, both the State and the parent

       have substantial interests affected by the proceedings. 954 N.E.2d at 917–18.




       2
           Mathews v. Eldridge, 424 U.S. 319, 333 (1976).


       Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 7 of 10
       We therefore focus on the risk of error created by DCS’s actions and the trial

       court’s actions. Id. at 918.


[11]   We have previously concluded that numerous procedural irregularities in a

       CHINS proceeding can amount to a deprivation of due process. See In re A.P.,

       734 N.E.2d 1107, 1112–13 (Ind. Ct. App. 2000), trans. denied. Mother,

       however, does not allege that there were procedural irregularities in the instant

       matter, instead arguing that her due process rights were violated by DCS’s

       failure to provide services to assist in reunifying the family. Specifically,

       Mother asserts that “DCS’s failure to make a referral for family therapy for

       Mother and her two daughters until after it had already begun parental rights

       termination proceedings created a great risk of error and demonstrated DCS’s

       failure to make reasonable efforts towards reunifying this family.” Appellant’s

       Br. p. 15. We disagree.


[12]   “What constitutes ‘reasonable efforts’ will vary by case” and the requirement

       that DCS make reasonable efforts to reunite a family “does not necessarily

       always mean that services must be provided to the parents.” In re T.W., 135
N.E.3d 607, 615 (Ind. Ct. App. 2019), trans. denied. In this case, the record

       provides that Mother was referred to various services. Specifically, with regard

       to family therapy, the record reveals it was initially recommended that Mother

       participate in individual therapy occurring “in the future” and “as

       recommended.” Ex. Vol. pp. 61, 89. Service providers indicated that Mother

       and the Children needed to work on individual issues before family therapy

       would likely have been productive.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 8 of 10
[13]   Despite Mother’s inconsistent participation in and lack of progress with

       services, FCM Kerrye Herbin eventually referred Mother and the Children for

       family therapy. Mother and O.K. participated in family therapy, with the pair

       participating in two of the seven scheduled sessions. In addition, the Children

       were referred to family therapy without Mother present and the family was

       collectively referred to family therapy. In describing her efforts to reunify the

       family, FCM Herbin testified as follows:


               I have put in referrals. I have um allowed mom to call um [B.K.]
               at a visit with [O.K.]. Um I have allowed the girls to spend time
               with each other um at previous foster mom’s home, house and
               current foster mom’s house. Um and I’ve attempted to set up
               family therapy together. It’s hard to set up family therapy when I
               don’t hear anything from [Mother].


       Tr. Vol. II p. 193.


[14]   Contrary to Mother’s claim on appeal, the record reveals that DCS offered

       Mother reasonable services aimed at reunification. Mother’s lack of

       communication with DCS and participation in services negatively affected

       progress towards reunification. Mother failed to make the individual progress

       that service providers deemed necessary before they believed family therapy

       would be effective and, when the family was referred to family therapy, Mother

       failed to engage with service providers or consistently participate. Based on the

       record before us, we conclude that Mother has failed to establish that she was

       denied due process in relation to the termination of her parental rights to the

       Children.

       Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 9 of 10
[15]   The judgment of the juvenile court is affirmed.


       Najam, J., and, Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JT-618 | November 17, 2020   Page 10 of 10